Citation Nr: 0807281	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for irritable bowel 
syndrome, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

4.  Entitlement to service connection for sleep disturbance, 
to include as a qualifying chronic disability resulting from 
an undiagnosed illness.

5.  Entitlement to an initial schedular evaluation in excess 
of 40 percent for diabetes mellitus.

6.  Entitlement to an initial compensable evaluation for 
chronic renal failure.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

8.  Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from December 
1983 to April 2003.  He had periods of active duty from 
January 1991 to May 1991; December 1995 to August 1996; and 
October 2001 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In September 2006, the Board received evidence from the 
veteran's representative in the form of private treatment 
records.  The veteran had been notified by letter, dated 
November 1, 2005, that he had 90 days to submit additional 
evidence to the Board.  Because this evidence was untimely 
received, and because the veteran has not demonstrated on 
motion that there was good cause for the delay, the evidence 
is referred to the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(b) (2007).

The decision below addresses the veteran's claims for higher 
initial ratings and the TDIU claim.  The claims of service 
connection for chronic fatigue syndrome, joint pain, 
irritable bowel syndrome, and sleep disturbance are addressed 
in the remand that follows the Board's decision.  The pension 
issue is also deferred pending completion of the development 
sought in the remand.


FINDING OF FACT

Since the award of service connection, the veteran's diabetes 
mellitus has required more than one daily injection of 
insulin, restricted diet, and regulation of activities; the 
veteran has experienced hypoglycemic reactions requiring four 
hospitalizations within one year; and associated 
complications include noncompensably disabling chronic renal 
failure and compensably disabling peripheral neuropathy of 
the lower extremities when separately evaluated.


CONCLUSIONS OF LAW

1.  Effective from October 1, 2002, the criteria for a total 
schedular rating for service-connected diabetes mellitus with 
chronic renal failure and peripheral neuropathy of the lower 
extremities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code 7913 
(2007).

2.  Entitlement to a TDIU rating is a moot issue.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Initial Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. Diabetes Mellitus

The veteran's service-connected diabetes mellitus has been 
evaluated as 40 percent disabling under Diagnostic Code 7913, 
effective from October 1, 2002.  Under that diagnostic code, 
a 40 percent rating is warranted when there is a requirement 
of insulin, restricted diet, and regulation of activities.  A 
60 percent rating is warranted when there is a requirement of 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Finally, a total 
(100 percent) rating is warranted when there is a requirement 
of more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119 
(Diagnostic Code 7913) (2007).

A note that follows the criteria states the following:  
Evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic 
Code 7913.  Id.

A review of the evidence since the effective date of the 
award of service connection reveals that the veteran has 
received regular treatment for diabetes mellitus through both 
the VA Medical Center (VAMC) in Memphis, Tennessee, and 
through private medical providers.  Medical records dated 
just prior to the veteran's separation from military service 
document a requirement of insulin and a restricted diabetic 
diet.  The veteran requires more than one daily injection of 
insulin per day.  An August 2002 record provides for a 
recommendation against strenuous activities.  This level of 
severity has been shown for the veteran's diabetes mellitus 
since the award of service connection.  The Board must 
therefore determine if a higher initial rating is warranted 
as a result of the number of hospitalizations or diabetic 
care visits and the severity of any associated symptoms or 
complications.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913).

Post-service medical records reflect numerous instances of 
hypoglycemic reactions that have required hospitalizations.  
From October 2003 to September 2004, the veteran had four 
instances of hypoglycemic reaction that required 
hospitalization.  These occurred in October 2003, January 
2004, May 2004, and September 2004.  Additionally, in 
September 2004, the veteran received treatment for 
hypoglycemia at the Memphis VAMC.  This frequency of 
hospitalization resulting from hypoglycemic reaction 
satisfies the hospitalization requirements for both the 
60 percent rating and total rating for diabetes mellitus.

The medical evidence shows that the veteran suffers from 
complications resulting from his diabetes mellitus.  He has 
been awarded service connection for chronic renal failure and 
peripheral neuropathy of the lower extremities in association 
with diabetes mellitus.  Chronic renal failure has been 
evaluated as noncompensable and the peripheral neuropathy has 
been evaluated as 10 percent disabling for each lower 
extremity.  The same effective date as the award of service 
connection for diabetes mellitus has been assigned to the 
disability evaluations of both complications.  Neither 
diabetic retinopathy nor associated cardiac complications 
have been evidenced since the award of service connection, 
including during the most recent VA examinations in July 
2005.  Because there has been a noncompensably evaluated 
complication in chronic renal failure, the criteria for a 60 
percent rating has been met.  Significantly, because the 
veteran's associated peripheral neuropathy has been evaluated 
as 10 percent disabling, his diabetes mellitus has an 
associated complication that has been compensable when 
separately evaluated.  Thus, the final criterion of a total 
rating has been met.

In sum, the evidence has shown that the veteran's diabetes 
mellitus has required more than one daily injection of 
insulin, restricted diet, and regulation of activities.  
Additionally, with resolution of reasonable doubt in the 
veteran's favor, it may be said that he has experienced 
hypoglycemic reactions requiring at least three 
hospitalizations per year.  Finally, there have been 
associated complications that would be compensable if 
separately evaluated.  Therefore, the criteria for a total 
schedular rating for service-connected diabetes mellitus have 
been met.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913).  
When reasonable doubt is resolved in the veteran's favor, it 
is likely that the veteran's diabetes mellitus has been 
totally disabling since the effective date of service 
connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, a total schedular disability rating is warranted 
for diabetes mellitus, with chronic renal failure and 
peripheral neuropathy of the lower extremities, effective 
October 1, 2002.

B. Chronic Renal Failure

The veteran is seeking an initial compensable evaluation for 
service-connected chronic renal failure.  The RO awarded 
service connection for the disability as an associated 
complication of diabetes mellitus.  Because less than a total 
rating was initially awarded for diabetes mellitus, the 
complication could have been evaluated separately if it was 
found to be compensably disabling.  Otherwise, it is to be 
considered part of the diabetic process under the note within 
Diagnostic Code 7913.  38 C.F.R. § 4.119.  As described 
above, the Board has found that the veteran's service-
connected diabetes mellitus has been totally disabling since 
the award of service connection.  Because chronic renal 
failure has been found to be part of the diabetic process and 
used as part of the criteria to support the total rating, a 
separate evaluation is not permissible.  Id.  Accordingly, 
the Board has incorporated the disability into the diabetes 
mellitus evaluation.

II. TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2007).

VA's General Counsel determined that if VA has found a 
veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to a rating schedule, there is no need, and no 
authority, to otherwise rate that veteran totally disabled on 
any other basis.  VA's General Counsel has determined that, 
because both a 100 percent disability schedular rating and a 
total disability rating awarded pursuant to 38 C.F.R. 
§ 4.16(a) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disability under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99 (June 7, 1999); see also Green v. West, 
11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).

As discussed above, the Board has found that a 100 percent 
schedular evaluation is warranted for the veteran's diabetes 
mellitus from the effective date of the award of service 
connection.  Thus, pursuant to the holding in VAOPGCPREC 6-
99, consideration of a total rating based on unemployability 
under 38 C.F.R. § 4.16(a) is no longer warranted.  The appeal 
as to this issue is dismissed as moot.  See Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997) (dismissal is the proper 
remedy to employ when an appeal has become moot).



ORDER

A total schedular rating for diabetes mellitus with chronic 
renal failure and peripheral neuropathy of the lower 
extremities is granted, effective October 1, 2002, subject to 
the laws and regulations governing the payment of monetary 
awards.

The appeal of entitlement to a TDIU rating is dismissed.


REMAND

The Board finds that further development is warranted for the 
pension eligibility claim and the claims of service 
connection for chronic fatigue syndrome, joint pain, 
irritable bowel syndrome, and sleep disturbance.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection 
may also be warranted for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The veteran's service personnel records document service in 
Southwest Asia from January 25, 1991, to April 23, 1991.  He 
is therefore a Persian Gulf War veteran for the purposes of 
the above provisions.

The veteran asserts that he has had symptoms of fatigue and 
exhaustion since his Persian Gulf War service.  He submitted 
a statement from his friend, A.J.M., dated in June 2003.  
A.J.M. stated that the veteran looked more tired and worn out 
after he returned from service in the Persian Gulf in 1991.  
In August 2003, the veteran underwent VA examination in 
connection with the claim.  He complained of generalized 
fatigue.  The examiner stated that a diagnosis of chronic 
fatigue syndrome was not warranted because certain criteria 
were not met.  The examiner stated that the veteran's general 
fatigue may be related to a gastrointestinal problem and 
diabetes.

Here, the veteran has complaints of fatigue.  He has 
submitted lay evidence indicating that someone has observed 
this symptom.  Additionally, the August 2003 examiner 
appeared to confirm that the veteran in fact suffers from 
fatigue.  As fatigue is a symptom that is capable of lay 
observation, see Gutierrez, 19 Vet. App. at 8-9, and because 
the examiner perceived objective evidence of fatigue, the 
veteran's fatigue may be an objective indication of a chronic 
disability.  See 38 C.F.R. § 3.317(a)(3), (b).  Although the 
evidence does not reflect a diagnosis of chronic fatigue 
syndrome, service connection may still be warranted for a 
chronic disability manifested by fatigue as a result of an 
undiagnosed illness.

Given the evidence, the veteran should be scheduled for an 
examination by a specialist in order to more definitively 
determine whether the veteran's fatigue can be attributed to 
a known clinical diagnosis, or whether the fatigue cannot be 
attributed to any known clinical diagnosis and is the result 
of an undiagnosed illness.  The examination is of particular 
importance in light of the August 2003 examiner's statement 
that the fatigue may in fact be related to a gastrointestinal 
problem and/or diabetes.

The veteran also asserts that he has had symptoms of joint 
pain since his Persian Gulf War service.  In the June 2003 
statement, A.J.M. stated that, after the veteran returned 
from service in the Persian Gulf in 1991, it looked like it 
hurt when he walked.  During the August 2003 examination, the 
veteran complained of joint pain.  The examiner specifically 
noted complaints of generalized discomfort to the left hip 
and right knee.  No further information was provided.  
Notably, within the SSA records, is a May 2004 discharge 
summary from M.N., M.D.  According to this record, the 
veteran carries a diagnosis of osteoarthritis, although no 
specific joint was referenced.

Similar to fatigue, the veteran's complaints of joint pain 
may be an objective indication of a chronic disability.  In 
consideration of the evidence, the veteran should be 
scheduled for an examination by a specialist in order to 
unequivocally determine whether the veteran's joint pain can 
be attributed to a known clinical diagnosis, such as 
osteoarthritis, or whether the fatigue cannot be attributed 
to any known clinical diagnosis and is the result of an 
undiagnosed illness.  The veteran's service medical records 
reflect complaints of joint pain in the hips and the legs in 
August 1996.  In July 2002, the veteran had a contusion to 
his left knee when he fell during service.  If the veteran's 
joint pain can be attributed to a clinical diagnosis, then a 
medical nexus opinion as to whether the disability is related 
to the in-service complaints or injury is also necessary.

With respect to the claim of service connection for irritable 
bowel syndrome, the post-service medical records reflect 
regular treatment for chronic diarrhea.  The record does not 
reflect a diagnosis of irritable bowel syndrome.  A December 
2002 VA treatment record indicates that the cause of the 
veteran's diarrhea was not clear.  In the August 2003 
examination report, the VA examiner stated that the veteran's 
diarrhea was not likely secondary to the Persian Gulf War 
because of the time frame.  However, the examiner was not 
able to provide a cause for the diarrhea.  Subsequently, in 
November 2003 and February 2004 VA gastrointestinal progress 
notes, it was thought that the veteran's diarrhea may be 
related to pancreatitis.  A January 2005 record reflects 
chronic diarrhea of unclear etiology.  In a July 2005 
examination report, a VA examiner noted the veteran's 
complaints of chronic diarrhea.  The examiner provided a 
diagnosis of chronic diarrhea secondary to alcohol usage.  
This etiology was based on a specialist's opinion that the 
examiner reported was in the treatment records.  However, 
such an etiology is not found in the VA treatment records 
located in the claims file.

Based on this unsettled evidence, the veteran should be 
scheduled for an examination in order to determine the nature 
of the veteran's complaints of chronic diarrhea.  An opinion 
by a specialist is necessary to determine whether the 
veteran's diarrhea can be attributed to pancreatitis or 
another clinical diagnosis.  Additionally, the opinion is 
necessary to determine whether the veteran's diarrhea is an 
objective indication of a chronic gastrointestinal disability 
resulting from an undiagnosed illness.

Concerning the sleep disturbance claim, the veteran states 
that he has had sleep disturbances since his Persian Gulf War 
service.  During the August 2003 examination, the veteran 
stated that he wakes up every hour after he falls asleep.  
The examiner stated that it was impossible to say why the 
veteran was having difficulty remaining asleep.  Given the 
lack of information elicited from this examination, the 
veteran should be scheduled for another VA examination in 
order to determine if he has any objective indications of a 
chronic disability manifested by sleep disturbance and 
whether it can be attributed to a known clinical diagnosis.

As for the question of whether the veteran is eligible for 
pension, the law requires that such eligibility will be 
established when a veteran of a period of war with qualifying 
service is found to be permanently and totally disabled.  
38 U.S.C.A. § 1521 (West 2002).  Although the decision above 
includes a finding that the veteran meets the schedular 
criteria for a total rating for his diabetes, additional 
evidentiary development is necessary to ascertain whether his 
various disabilities combine to cause both a permanent and 
total disability.  (Even if the veteran's income level made 
him entitled to receive pension, and even if he would not opt 
for receipt of pension over compensation, the pension 
eligibility question must be addressed.  This is so because 
of the question of permanency that is inherent in the pension 
eligibility determination, but which is not part of the 
compensation issue addressed above.  In other words, 
compensation may be reduced when improvement is shown; 
pension eligibility includes a determination of permanency of 
disability that is not addressed by the award of a total 
rating for compensation purposes.)

In light of the remand, the veteran should be sent an updated 
VCAA letter notifying him of the information and evidence 
necessary to substantiate his claims of service connection 
for chronic fatigue syndrome, joint pain, irritable bowel 
syndrome, and sleep disturbance.  38 C.F.R. § 3.159(b)(1); 
see also Dingess/Hartman, 19 Vet. App. at 473.

It appears that the veteran continues to receive regular 
treatment at the Memphis VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for chronic fatigue syndrome, 
joint pain, irritable bowel syndrome, and 
sleep disturbance.  Notice regarding 
service connection resulting from 
undiagnosed illness must be included.  
The veteran must be told to provide any 
evidence in his possession that pertains 
to his claims.  The letter should also 
contain notice of the manner in which 
both disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's updated 
treatment records from the Memphis VAMC 
and associate the records with the claims 
folder.

3.  Schedule the veteran for examinations 
to determine the nature and etiology of 
any disability with respect to his claims 
of service connection for chronic fatigue 
syndrome, joint pain, irritable bowel 
syndrome, and sleep disturbance, to 
include as a qualifying chronic 
disability resulting from an undiagnosed 
illness.  Each examination should be 
administered by a physician with 
appropriate expertise.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiners designated to 
examine the veteran.  All necessary tests 
and studies should be conducted and a 
complete history should be taken.

Based on a review of all medical 
documentation and history on file, 
including the service medical records, 
each examiner should provide a well-
reasoned opinion consistent with sound 
medical judgment, as to the medical 
probabilities that the veteran now has 
fatigue, joint pain, diarrhea, and sleep 
disturbance related to a primary 
diagnosis or as the result of an 
undiagnosed illness.  If a diagnosed 
illness is found, the examiner should 
provide an opinion as to the medical 
probabilities that the diagnosed illness 
is related to the veteran's active 
military service, including the veteran's 
in-service left knee injury and 
complaints of joint pain.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

A general medical examination should also 
be conducted to assess the severity and 
permanency of all disabilities.  The 
examiner should be asked to specifically 
opine as to whether the veteran's 
disabilities, service-connected and non-
service-connected ones alike, combine to 
cause a permanent and total disability.  

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the service connection claims 
and the pension eligibility claim on 
appeal.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


